Case 1:19-cv-00260-JJM-PAS Document 1 Filed 05/06/19 Page 1 of 6 PageID #: 1



                                                                                                    618155

                               UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

NUBIA MAZZARESE
VS.                                                        CA NO:

MASHANTUCKET PEQUOT TRIBAL NATION, As Administrator of
Group Long Term Disability Plan for employees of Mashantucket Pequot Tribal Nation, Alias,
MASHANTUCKET PEQUOT TRIBAL NATION, Alias, and HARTFORD INSURANCE
COMPANY, Alias
                              COMPLAINT IN CIVIL ACTION


          NOW COMES the Plaintiff, Nubia Mazzarese by her attorney, Mark B. Morse, and sets forth
the following:


                                 JURISDICTION AND VENUE


          Plaintiff brings this action to recovery damages and for equitable relief under the provisions of
the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq., and particularly
Section 510 (20 U.S.C. 1140), 20 U.S.C. 1104 et seq., and all other applicable provisions of the Act to
redress the termination of her Long-Term Disability Benefits, which was done pretextually and with
the purpose of interfering with a right to which she was entitled under an employee benefit plan.
                                        THE PARTIES


          1.     Plaintiff is a citizen of the United States of America and resides at36 Charlene Avenue
Westerly RI 02891. At all times material hereto, Plaintiff has been an employee of Mashantucket
Pequot Tribal Nation (hereinafter the Employer) since in or about 1987 , most recently as a casino
dealer.



                                                      !1
Case 1:19-cv-00260-JJM-PAS Document 1 Filed 05/06/19 Page 2 of 6 PageID #: 2



                                                                                                    618155

       2.        `The Employer, is a sovereign Indian Tribe with a principal place of business at
Ledyard Connecticut, engaged in the business of a gambling casino, located in, Mashantucket Pequot
Tribal Nation.


       3.        The Employer is an employer within the meaning of ERISA.


       4. The Employer maintains an employee benefit plan known as the Group Long Term
Disability Plan for employees of Mashantucket Pequot Tribal Nation (herein the Plan) and
MASHANTUCKET PEQUOT TRIBAL NATION is the plan sponsor of the Plan within the meaning
of ERISA.


       5. Defendant MASHANTUCKET PEQUOT TRIBAL NATION; (herein Plan Administrator),
serves as the Plan Administrator of the Plan within the meaning of ERISA.


       6. Defendant HARTFORD INSURANCE COMPANY (hereinafter Hartford) is a corporation
engaged in the business of insurance with a principal place of business in Simsbury, CT, and which is
authorized to do business in the State of Rhode Island.


                                  FACTUAL ALLEGATIONS


       7. At all times material hereto, the Employer and the Plan Administrator caused Hartford to
have issued to the Employer a policy of group disability insurance for certain of the Employer’s
employees, including Plaintiff.


       8. Pursuant to the terms and conditions of the aforesaid policy, Plaintiff was an insured under
said policy.


                                                     !2
Case 1:19-cv-00260-JJM-PAS Document 1 Filed 05/06/19 Page 3 of 6 PageID #: 3



                                                                                                    618155

       9. The Plan Administrator administers the Plan through the aforesaid policy purchased from
Hartford.


       10.   By virtue of the relationship by and among the Employer, the Plan Administrator and
Hartford jointly administer the Plan.


       11. The Plan is an employee benefit plan within the meaning of ERISA, and 29 U.S.C.
1002(4), 29 U.S.C. § 1104 et seq., and 29 U.S.C. § 1140.


       12. On or about December 13, 2001, Plaintiff sustained substantial injuries.


       13. Since on or about December 13, 2001 Plaintiff has been unable to perform the substantial
duties of her job or from any substantial and gainful employment.


       14.   Since December 13, 2001, Plaintiff has been diagnosed with various debilitating injuries
and illnesses, including, late effects of acute poliomyelitis, Osteoporosis, Vitamin D deficiency
Primary fibromyalgia, Hypercholesterolemia, Interstitial cystitis (chronic) without hematuria
mood disorder and PTSD, Lumbago of multiple sites in spine with sciatica, chronic pain, fatigue,
malaise, and lack of energy and stamina.


       15. As a result of her injuries and illnesses, since on or about December 13, 2001, Plaintiff has
been, and continues to be, disabled within the meaning of the Plan.


       16. Commencing on or about March 13, 2002, following the applicable elimination period,
Plaintiff was entitled to Long-Term Disability Benefits.




                                                    !3
Case 1:19-cv-00260-JJM-PAS Document 1 Filed 05/06/19 Page 4 of 6 PageID #: 4



                                                                                                    618155

        17. On or about May 25, 2018, the Plan Administrator, and Hartford discontinued Plaintiff’s
disability benefits, even though she remained disabled within the meaning of the Plan.


        18. Plaintiff filed a timely appeal of the termination of her benefits in accordance with the Plan
requirements and instructions in the initial letter of denial.


        19. Plaintiff timely filed an appeal regarding the denial of benefits, however, January 24, 2019
the Plan Administrator and Hartford denied Plaintiff’s appeal.


        20. There was, and is, no legal or factual basis for denial of the claims presented by Plaintiff.


        21. Plaintiff has complied with all requirements of the administrative claims procedures as set
forth in the Plan.


        22. Plaintiff met all of the conditions and qualifications for payment of Long-Term Disability
Benefits and is entitled to receive and Defendants obligated to pay same.


        23. Defendants have failed to keep their agreements and promises by refusing to pay Long-
Term Disability Benefits under the group disability policy and the Plan, and in so doing have breached
same.


        24. Plaintiff is totally disabled as defined under the terms of the Plan, and is entitled to Long
Term Disability Benefits pursuant to the Plan.




                                                      !4
Case 1:19-cv-00260-JJM-PAS Document 1 Filed 05/06/19 Page 5 of 6 PageID #: 5



                                                                                                    618155

                         ERISA VIOLATION, 29 U.S.C.§1001 ET SEQ.


         25. Plaintiff incorporates by reference the allegations set forth above in Paragraphs 1 through
24, inclusive, as if more fully set forth herein.


         26. The Plan Administrator and Hartford owe the obligation to completely, fairly and
accurately evaluate and process all claims and pay those claims in a non arbitrary and capricious
manner.


         27. Since on or about May 25, 2018 Plaintiff has been entitled to Long-Term Disability
Benefits under the terms of the Plan.


         28. The Plan Administrator and Hartford terminated Plaintiff’s benefits and have refused to pay
Plaintiff’s benefits in violation of the written provisions of the Plan.


         29. The denial of Plaintiff’s disability benefits by the Plan Administrator and Hartford
constitute a purposeful and arbitrary and capricious interference with Plaintiff’s right to benefits under
the employee benefit plan.


         31. Hartford has acted under an inherent conflict of interest in both funding and administering
benefits under the Plan.


         32. By virtue of the actions of the Plan Administrator and Hartford, the defendants have
breached their fiduciary obligations.


         WHEREFORE, Plaintiff requests that this Court exercise jurisdiction over her claims and
award:
                                                     !5
Case 1:19-cv-00260-JJM-PAS Document 1 Filed 05/06/19 Page 6 of 6 PageID #: 6



                                                                                            618155

       (A) Full Legal and equitable relief under ERISA, including Long-Term Disability Benefits and
prejudgment interest;
       (B) Compensatory damages;
       (C) Attorney’s fee and costs of this action; and
       (D) Such other relief as the law and equity will allow.


                                             Plaintiff
                                             By her Attorneys,
                                             Law Office of Mark B. Morse, LLC

                                             /s/ Mark B. Morse
                                             _________________________
                                             MARK B. MORSE, Esq.
                                             RI Bar Reg No 3003
                                             420 Angell Street
                                             Providence, RI 02906
                                             (401) 831-0555
                                             fax (401) 273-0937
                                             email: mark@morselawoffice.com




                                                   !6
